MAKAR, J.,
concurring.
While I concur in affirmance, I note that the prosecutor’s arguments to the jury raise a number of significant concerns that might otherwise result in reversal but for the lack of full and timely objections. The totality of these arguments, which push fundamental error analysis to the brink, unnecessarily injected potential legal error in this case for no valid purpose. Affir-mance in this case does not condone the arguments at issue; it is required only because the fundamental error threshold was ascended but not reached.